Vacated and remanded by unpublished PER CURIAM opinion.
OPINION
PER CURIAM.
Christopher Hastings appeals the order of the district court dismissing his motion under 28 U.S.C. § 2255 (2000) as untimely filed.* In calculating the limitations period applicable to Hastings’s motion, the district court relied on United States v. Torres, 211 F.3d 836, 839 (4th Cir.2000). Since then, the United States Supreme Court has overruled Torres. See Clay v. United States, 537 U.S. 522, 123 S.Ct. 1072, 155 L.Ed.2d 88 (2003). Accordingly, we vacate the district court’s order and remand for consideration in light of Clay and Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.


 The district court granted .Hastings’s motion for a certificate of appealability.